                                         Case 5:17-cv-00220-LHK Document 1408 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER REGARDING CX6786-R
                                  14             v.

                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18            CX6786-R, a recording of Qualcomm’s meeting with the Internal Revenue Service, has

                                  19   been admitted into evidence. Qualcomm offered to prepare a certified transcript of the recording

                                  20   for the Court’s convenience. The parties shall jointly file a certified transcript of the recording on

                                  21   Tuesday, January 29, 2019.

                                  22   IT IS SO ORDERED.

                                  23   Dated: January 24, 2019

                                  24                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER REGARDING CX6786-R
